Lehman, J.
The pleadings in this case set forth the performance of work, labor and services, and the furnishing of material incidental thereto, of the agreed price and reasonable value of $319.15, and that no part of said sum has been paid except the sum of $210.42. The answer denies these allegations, except that the defendants admit “ having received certain materials from the plaintiffs above named which defendants paid for in full.” The answer further sets forth an affirmative defense that the work was not properly done and that the merchandise furnished was unmarketable and was returned or its return tendered to the plaintiffs.
There can be no question but that under the pleadings the affirmative was upon the plaintiffs, and they had the right to open and close. It appears that at the trial, after both parties had opened to the jury, the defendants’ attorney stated: “ I will concede that the plaintiffs would have been entitled to the balance for which this action was brought, if the goods had been properly made. ’ ’ The plaintiffs then testified that they sold caps to the defendants and that the defendants examined them. The plaintiffs then rested and the defendants took the stand and testified that some of the caps made by the plaintiffs were defective and were returned by them to the plaintiffs, and the trial thereafter developed practically into a trial of this issue. When the evidence was all in, the trial justice stated that the defendants had the affirmative on this issue *84and gave them the right to close. The plaintiffs duly-excepted to this ruling.
It seems to me that there can be no doubt that this ruling was erroneous. The material allegations of the complaint were not admitted by the answer and the plaintiffs at the beginning at the trial had the burden of proving these allegations. Even if the subsequent concession of the defendants was sufficient to satisfy this burden and to leave merely an affirmative defense to be litigated, and I am unwilling to concede that the concession was sufficient even for this purpose, still the right to open and close is determined by the pleadings at the beginning of the trial and cannot be changed by any concessions made during the trial. Lake Ontario National Bank v. Judson, 122 N. Y. 278; Cilley v. Preferred Accident Insurance Co., 109 App. Div. 394; affd. on opinion below, 187 N. Y. 517. This right in a jury trial is substantial and its denial requires the reversal of the judgment.
Page, J.; concurs ; Whitaker, J., dissents.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.